Carley, Judge.
In Benton v. David Allen Co., 193 Ga. App. 789 (388 SE2d 878) (1989) , we reversed the grant of summary judgment in favor of appellee-defendant, holding that we were bound by the Supreme Court’s opinion in Powell v. Ledbetter Bros., 251 Ga. 649, 651 (3) (307 SE2d 663) (1983). On certiorari, the Supreme Court reversed, agreeing that its opinion in Powell v. Ledbetter Bros., supra, was otherwise controlling in the instant case, but nevertheless holding that Powell should be overruled. David Allen Co. v. Benton, 260 Ga. 557 (398 SE2d 191) (1990) . Accordingly, our original judgment of reversal in the instant case is hereby vacated and the judgment of the Supreme Court is made the judgment of this court. The trial court correctly granted summary judgment in favor of appellee and that judgment is, therefore, affirmed.

Judgment affirmed.


McMurray, P. J., and Beasley, J., concur.